Citation Nr: 9934522	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1973.  This is an appeal from an October 1997 rating 
action by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center, Sioux Falls, South Dakota, which 
granted service connection for post-traumatic stress disorder 
and assigned a 10 percent evaluation for that condition.  In 
August 1998, the veteran and his wife testified at a hearing 
before a Member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  The case is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's post-traumatic stress disorder is 
manifested by symptoms, including depression, nightmares of 
Vietnam, difficulty sleeping and difficulty with his remote 
memory.

3.  He is well oriented and he has no difficulty with thought 
processes, delusions or hallucinations.  

4.  The veteran resides with his wife.  He has a few friends.  
He does not tend to isolate himself.

5.  The veteran last worked several years ago as a 
maintenance ground keeper.  He has not worked since that time 
because of a right knee disability and alcoholism.

6.  The veteran has a severe industrial impairment due to 
alcoholism.

7.  The veteran's post-traumatic stress disorder is 
productive of no more than mild social and industrial 
impairment.
CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  In this regard, during 
the August 1998 hearing, the veteran's representative asked 
that the veteran be afforded a new psychiatric examination.  
However, the Board has reviewed the September 1997 VA 
psychiatric examination and finds it to be set forth in 
considerable detail, without any errors or irregularities 
which would warrant a conclusion that it was inadequate for 
its stated purpose.  Accordingly, reexamination of the 
veteran at this time is not considered to be warranted.

I.  Background

In July 1994, the veteran submitted his initial claim for 
service connection for post-traumatic stress disorder.  

The veteran was hospitalized by the VA during July and August 
1994 primarily for alcohol dependency.  

In a November 1994 rating action, service connection for 
post-traumatic stress disorder was denied by the regional 
office.  

In August 1997, the veteran reopened his claim for service 
connection for post-traumatic stress disorder.  

The veteran was afforded a VA psychiatric examination in 
September 1997.  It was indicated that he had had severe 
difficulty with alcoholism through the years.  He had last 
had alcohol on the day of the examination.  The veteran 
stated that he drank up to a six-pack of beer on the way to 
the interview.  He admitted to cocaine abuse in the past but 
none recently.  His medical history showed that he had 
hypertension and a right knee replacement.  It was indicated 
that he had a high school degree.   He had been married for 
the past 25 years with two children by the marriage.  He 
currently lived with his wife.  His two children were adults 
and out of the household.  He had a few friends.  He stated 
that he did not especially tend to isolate himself.  He had 
worked at a number of odd jobs since leaving military 
service.  He had been a maintenance worker, had worked in 
plumbing and electricity and had been a carpenter.  He had 
last worked 3 to 4 years previously as a maintenance ground 
keeper.  When asked why he had not worked for the previous 3 
or 4 years, he stated that, due to his right knee condition, 
he could not lift anything.

It was indicated that the veteran's primary psychiatric 
symptoms had included a labile, depressed mood with nightly 
nightmares of Vietnam and extremely poor sleep.  He gave a 
history compatible with severe alcoholism with him having 
drunk excessively on the day of the interview.  It was 
indicated that his mood was labile and depressed on most days 
and had been for a number of years.  His sleep had been poor.  
He had had difficulty with irritability.  He had also had 
flashbacks.  He stated that he tended to drop to the ground 
when he heard loud noises.  He described a number of 
incidents that occurred in Vietnam in which he was involved 
in fire fights with shooting and killing.  

On mental status examination, the veteran had alcohol on his 
breath and spoke with slurred speech during the interview.  
He admitted to suicidal thoughts frequently but denied any 
current plan or intent to harm himself.  He denied any 
current auditory hallucinations.  His affect was judged to be 
quite labile.  Cognitive function test showed the veteran to 
be oriented as to time, person and place with a somewhat 
decreased remote memory.  His recent memory was acceptable.  
It was indicated that he had no difficulty with thought 
processes, delusions or hallucinations.  He demonstrated 
inappropriate behavior at times in public due to alcoholism.  
He maintained personal hygiene and other activities of daily 
living.  It was indicated that he was competent for pay and 
records.  The diagnoses included post-traumatic stress 
disorder and alcohol dependency.  

The examiner commented that the veteran currently 
demonstrated a mild impairment in ability to focus on timely 
task completion and a mild impairment in ability to tolerate 
increased mental demands and stress of the work place 
secondary to his post-traumatic stress disorder.  He stated 
that the veteran currently demonstrated a severe impairment 
in his ability to function in the work place secondary to 
alcoholism.  The examiner provided a global assessment of 
functioning (GAF) due to the post-traumatic stress disorder 
of 65 to 70.  He indicated that the current GAF due to all 
mental disorders present, including alcoholism, was 50.  

The regional office later received a number of medical 
records from a Public Health Service facility reflecting 
extensive and repeated treatment of the veteran for acute and 
chronic alcoholism, and related medical problems.  One 
admission report noted a provisional diagnosis of post-
traumatic stress disorder, but no treatment for that 
condition was reported.  

During the course of the August 1998 hearing on appeal, the 
veteran related that he and his wife currently lived alone.  
He stated that they had two grown children.  He did not get 
along very well with his children because they thought he was 
an alcoholic.  He was depressed because he did not have a 
job.  He had to take pills in order to sleep.  He dreamed 
often and also had many flashbacks of events that occurred in 
Vietnam.  He did not have many friends.  He was short-
tempered and irritable and loud noises bothered him.  He did 
not like to be around many people.  

The veteran's wife related that he often awoke at night.  He 
had difficulty sleeping because he had nightmares and was up 
all hours of the night.  

II.  Analysis

A 30 percent evaluation is provided for post-traumatic stress 
disorder when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms have resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is provided where there 
is less than the criteria for the 30 percent evaluation with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. Part 4, 
Code 9411; effective prior to November 1996.  

A 10 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress, or; the symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
is provided when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions and recent 
events.  38 C.F.R. Part 4, Code 9411; effective in November 
1996.  

In this case, the record discloses that the veteran's post-
traumatic stress disorder has resulted in symptoms including 
depression, nightmares, difficulty sleeping, flashbacks and 
difficulty with his remote memory.  However, the veteran is 
well oriented and he has no difficulty with thought 
processes, delusions or hallucinations.   The veteran and his 
wife have been residing together for many years and their 
relationship is apparently satisfactory.  He has indicated 
that he has a few friends and does not attempt to isolate 
himself socially.  The veteran has been employed in 
maintenance work, plumbing, electricity and carpentry and has 
not worked in several years; however, it is clear that he has 
been unable to work because of a right knee disability and 
his chronic alcoholism; not because of any symptoms or 
manifestations associated with post traumatic stress 
disorder.  

Direct service connection for alcoholism is, by law, 
precluded since it is considered to be a disability of 
misconduct etiology.  38 U.S.C.A. § 1110.  The veteran's 
alcoholism has not been related to his post traumatic stress 
disorder and no claim for secondary service connection for 
alcoholism has been made or can be inferred from the 
statements and testimony of the veteran.  Even if such a 
relationship were to be recognized, compensation may not be 
paid for such a disability.  Barela v. West, 11 Vet. App. 280 
(1998); VAOPGCPREC 7-99.  

When the veteran was examined by the VA in September 1997, 
the examiner indicated that the veteran currently 
demonstrated a mild impairment in the ability to focus on 
timely task completion and a mild impairment in the ability 
to tolerate increased mental demands and stress secondary to 
his post-traumatic stress disorder.  He indicated that the 
veteran currently demonstrated a severe impairment in his 
ability to function in the work place secondary to 
alcoholism.  Since, as noted above, compensation cannot be 
paid for disability resultant from alcoholism, the Board need 
not further consider the manifestations of his alcoholism in 
terms of the appropriate Diagnostic Code standards.  The 
Board need only note that the examiner assigned a GAF score 
of 65 to 70 for the psychiatric manifestations which were 
attributable to the veteran's post-traumatic stress disorder.  
Under the provisions of the American Psychiatric Association 
Diagnostic and Statistical Manual (DSM-IV), such a score 
represents an individual with some mild symptoms such as 
depressed mood and mild insomnia or some difficulty in 
social, occupational or school functioning but generally 
functioning fairly well with some meaningful interpersonal 
relationships.  Thus, under the circumstances, the Board is 
unable to conclude that an evaluation in excess of 10 percent 
is warranted for the veteran's post-traumatic stress disorder 
under the provisions of Diagnostic Code 9411.  

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U.S. Vet. App. January 20, 1999), the United States 
Court of Appeals for Veterans Claims indicated that there was 
a distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability  is of 
primary importance."), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found-a practice known as "staged" ratings.  In 
this case, the medical evidence of record indicates that the 
veteran's post-traumatic stress disorder has not changed 
significantly since the initial rating and thus possible 
staging of the ratings under Fenderson is not for 
consideration.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder is not established.  The 
appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

